H. Gray, Justice.
The only authority relied upon to justify the repeated charge of this item of $7, is the case of Mitchell agt. Westervelt (6 How. Pr. R. 265). The question here presented does not appear to have arisen in that case; the report of it does not show that the $7 was charged a second time, and hence the case furnishes no authority upon the point in controversy. The reason assigned by the court in that case for the legality of the charge was, that it “ was intended as a compensation for a notice of trial, issuing subpcenas, See., preparatory to trial, and was a part of the costs of the circuit.” The plaintiff assumes that the grounds upon which the charge in that case was upheld, justifies the repetition of the charge whenever the services which it was intended to compensate are necessarily repeated. The services performed in making a brief and copy pleadings are a part of the costs of the circuit; the reward for them is included in this item of $7; if the cause is not tried, those services are not necessarily repeated and were not, under the old system, allowed ■to be more than once taxed during the progress of the cause. This $7 was in the case referred to, properly denominated a part of the circuit costs, and is so when the cause is tried at the first circuit for which it is noticed; but if the trial is postponed it can not be included in the costs of circuit any more than the brief and copy pleadings could have been under the old practice. The circuit costs now imposed as a condition upon which a cause maybe postponed is limited to $10, besides the fees of witnesses (Code, § 314). Part of this sum often dollars was doubtless intended to cover the slight and easily performed services necessary to be repeated; such as noticing the cause and issuing sub*410pcenas, leaving the item of $7 to cover those that are past, including brief and copy pleadings; but we are not left to infer the . intention of the framers of the law regulating costs; their meaning is too clearly expressed to admit of - a doubt. This item-of • $7 is given in but a single instance, and that is after the cause is noticed for -trial, and is then in terms made a compensation “for all subsequent proceedings before trial (§ 307, sub. 1), unless the cause is not reached or is postponed, and then ten dollars is given (Yd. sub. 8).
, The repetition of the charge of $7 was erroneously allowed by the clerk. The motion to strike it out, and for an order that $28. (the aggregate amount of the several repetitions of the charge) be deducted from the judgment, must be granted with $10 costs.